Clark, J.
The declarations of the deceased, made an hour or two subsequent to the affray, and after he had reached town in quest of medical attention, were not made evidently under a sense of approaching death, nor were they concom.itant with the principal act. They were clearly narrative of a past occurrence, and came within the well-defined and well-understood rule of hearsay, and were inadmissible either for the prosecution or the defence. Conn v. Dene*73more, 12 Allen, 535. Cases which seemingly hold a contrary doctrine, many of which are referred to by counsel in their able brief, all rest upon the distinction that such declarations are admissible when connected by circumstances in evidence with the principal act. No such connection is shown to exist in this case. Boothe v. The State, 4 Texas Ct. App. 202.
With regard to the justification of the appellant for his participation in the act resulting in death, it suffices to say that the issue of self-defence was clearly submitted to the jury in appropriate instructions, and they have found against the appellant upon that issue. We see nothing in the record that authorizes us to disturb their finding, and the judgment is affirmed.
Affirmed.
[After the rendition of the foregoing opinion, counsel for the appellant moved for a rehearing on grounds which are sufficiently indicated in the following opinion overruling the motion. — Reporters.]